[Cite as State v. Byrd, 2021-Ohio-2961.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :       JUDGES:
                                            :       Hon. Craig R. Baldwin, P.J.
        Plaintiff-Appellee                  :       Hon. W. Scott Gwin, J.
                                            :       Hon. Earle E. Wise, Jr., J.
-vs-                                        :
                                            :
ELIJAH S. BYRD                              :       Case No. 2020 CA 0018
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 20CR0088




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   August 26, 2021




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

PAULA M. SAWYERS                                    LISA M. TOME
20 S. Second Street                                 511 South High Street
Fourth Floor                                        Columbus, OH 43215
Newark, OH 43055
Coshocton County, Case No. 2020 CA 0018                                                 2



Wise, Earle, J.


       {¶ 1} Defendant-Appellant Elijah S. Byrd appeals the November 9, 2020

judgment entry of the Coshocton County Court of Common Pleas sentencing him to an

aggregate total of 13 years incarceration. Plaintiff-Appellee is the State of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2}   On July 1, 2020, Appellant acting in concert with others, lured 17-year-old

C.H. to a location in Coshocton County where C.H. believed he would purchase marijuana

from Appellant and his co-defendants.

       {¶ 3} Appellant and one co-defendant, armed with handguns, were dropped off

on State Route 16 where they hid while others went to pick up C.H. and bring him to their

location. Once C.H. arrived, Appellant and a co-defendant got in the car, pointed their

guns at C.H. and ordered him to empty his pockets. C.H. complied, surrendering the cash

he had in his pocket.

       {¶ 4} Appellant and his accomplices then drove C.H. to a second location 5 to 10

miles away where they ordered C.H. out of the car at gunpoint and made him get down

on his knees. With a gun at C.H.'s head Appellant and his cohorts demanded C.H.'s

shoes, phone, sweatshirt, necklace, and pocket knife. C.H. was advised to keep his eyes

closed and that if he opened them or said anything, they would shoot him. C.H. was then

left to walk home barefoot.

       {¶ 5} As a result of these events, on July 20, 2020, Appellant was charged with

one count of aggravated robbery, a felony of the first degree. This count contained a
Coshocton County, Case No. 2020 CA 0018                                                 3


firearm specification as well as a forfeiture specification. Appellant was further charged

with one count of kidnapping, also a felony of the first degree.

       {¶ 6} On September 14, 2020, Appellant entered pleas of guilty to the charges

and a presentence investigation was ordered.

       {¶ 7} Before sentencing, both Appellant and the state filed presentence

memoranda advancing allied offenses arguments. At the sentencing hearing the state

presented testimony of Detective Eric DeMattio of the Coshocton County Sheriff's

Department who investigated this matter. The state argued the offenses were not allied

offenses:



              In this particular case, Your Honor, the aggravated robbery was

              completed. They had already placed [sic] guns upon entry into the

              Honda CRV at the victim who was at the time 17 years of age. They

              already had his items that had value, at least from their perspective.

              They went to a separate location. They got him out of the car,

              finished going through his person, and then walked him to a ditch

              and have him kneel in the ditch, and put a firearm to his head and

              threaten him with death. Your Honor, we believe that this additional

              placement of firearms to his head placed fear of death and warrants

              a separate sentence.



       {¶ 8} Transcript of sentencing (T) at 14. Appellant, on the other hand argued C.H.

was "kidnapped for the purpose of committing aggravated robbery" and "[t]he purpose of
Coshocton County, Case No. 2020 CA 0018                                                4


the gun to his head was to commit a robbery." Appellant further argued "[t]hey didn't

kidnap him. The kidnapping was tenuous [sic] to the facts of the robbery." T. 17-18.

       {¶ 9} The trial court rejected Appellant's argument and found:

              There is no bright line rule but there are certain facts which can

              create that separate and distinct animus. And one of those facts old

              legal word called asportation. And it's about taking someone

              somewhere. In this case it's about taking someone somewhere. And

              the fact that defendant and the co-defendants took the 17-year-old

              [C.H.] from a location near the initial buy. And, by the way, this was

              a set-up buy that was actually an ambush. There was never going to

              be a drug transaction. This was an ambush. And the ambush was

              sprung, and [C.H.], a juvenile, was put in a motor vehicle and

              transported to another location there is the separate animus and

              separate act that distinguishes this from aggravated robbery.



       {¶ 10} The trial court then sentenced Appellant to 10 years on each count to be

served concurrently with each other and consecutive to a three-year sentence for the

firearm specification.

       {¶ 11} Appellant filed an appeal and the matter is now before this court for

consideration. He raises one assignment of error for our consideration as follows:

                                             I

       {¶ 12} "THE TRIAL COURT ERRED BY FAILING TO MERGE APPELLANT'S

AGGRAVATED ROBBERY AND KIDNAPPING OFFENSES, IN VIOLATION OF THE
Coshocton County, Case No. 2020 CA 0018                                                 5


DOUBLE JEOPARDY CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED

STATES CONSTITUTION."

       {¶ 13} In his sole assignment of error, Appellant argues the trial court erred in

finding kidnaping and aggravated robbery were not allied offenses of similar import. We

disagree.

       {¶ 14} R.C. 2941.25(A) provides, "Where the same conduct by defendant can be

construed to constitute two or more allied offenses of similar import, the indictment or

information may contain counts for all such offenses, but the defendant may be convicted

of only one." A "conviction" consists of a guilty verdict and the imposition of a sentence

or penalty. State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶

135.

       {¶ 15} In State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892,

syllabus, the Supreme Court of Ohio held the following:



             1. In determining whether offenses are allied offenses of similar

             import within the meaning of R.C. 2941.25, courts must evaluate

             three separate factors—the conduct, the animus, and the import.

             2. Two or more offenses of dissimilar import exist within the meaning

             of R.C. 2941.25(B) when the defendant's conduct constitutes

             offenses involving separate victims or if the harm that results from

             each offense is separate and identifiable.

             3. Under R.C. 2941.25(B), a defendant whose conduct supports

             multiple offenses may be convicted of all the offenses if any one of
Coshocton County, Case No. 2020 CA 0018                                                6


           the following is true: (1) the conduct constitutes offenses of dissimilar

           import, (2) the conduct shows that the offenses were committed

           separately, or (3) the conduct shows that the offenses were

           committed with separate animus.



     {¶ 16} The Ruff court explained at ¶ 26:



           At its heart, the allied-offense analysis is dependent upon the facts

           of a case because R.C. 2941.25 focuses on the defendant's conduct.

           The evidence at trial or during a plea or sentencing hearing will reveal

           whether the offenses have similar import. When a defendant's

           conduct victimizes more than one person, the harm for each person

           is separate and distinct, and therefore, the defendant can be

           convicted of multiple counts. Also, a defendant's conduct that

           constitutes two or more offenses against a single victim can support

           multiple convictions if the harm that results from each offense is

           separate and identifiable from the harm of the other offense. We

           therefore hold that two or more offenses of dissimilar import exist

           within the meaning of R.C. 2941.25(B) when the defendant's conduct

           constitutes offenses involving separate victims or if the harm that

           results from each offense is separate and identifiable.
Coshocton County, Case No. 2020 CA 0018                                                   7


       {¶ 17} We review a trial court's R.C. 2941.25 determination de novo. State v.

Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 12.

       {¶ 18} As mentioned above, Appellant here was charged with one count of

aggravated robbery and one count of kidnapping. Depending on the circumstances,

kidnapping and aggravated robbery can be allied offenses. State v. Winn, 121 Ohio St.3d

413, 2009-Ohio-1059, 905 N.E.2d 154. This is true because any aggravated robbery

requires a brief restraint of the victim. State v. Jackson, 1st Dist. Hamilton No. C-180341,

2019-Ohio-2027, ¶ 10. Here, however, Appellant's conduct went beyond that which was

required to complete the aggravated robbery.

       {¶ 19} While Appellant focuses on the fact that C.H. was not bound or gagged, he

ignores the fact that the victim was transported 5 to 10 miles away from where he was

robbed of cash, to a second location where he was robbed of additional items and where

Appellant threatened to shoot C.H. if he opened his eyes or said anything.

       {¶ 20} As eluded to by the trial court during the sentencing hearing, a separate

animus exists when the movement of the victim is substantial and restraint of the victim

is not merely incidental to the offense of aggravated robbery. "[W]here the restraint is

prolonged, the confinement is secretive, or the movement is substantial so as to

demonstrate a significance independent of the other offense, there exists a separate

animus as to each offense sufficient to support separate convictions." State v. Logan, 60

Ohio St.2d 126, 397 N.E.2d 1345 (1979), syllabus. "Although Logan predates Ruff, Ohio

courts continue to apply the guidelines set forth in Logan in determining whether

kidnapping and another offense were committed with a separate animus, in accordance
Coshocton County, Case No. 2020 CA 0018                                                   8


with the third prong of the Ruff test." State v. Asadi-Ousley, 8th Dist. Cuyahoga No.

104267, 2017-Ohio-7252, ¶47.

       {¶ 21} The movement here was substantial. The asportation of C.H. to a second

location 5 to 10 miles away from the initial location was not necessary to complete

aggravated robbery. Rather, the substantial movement, taking of C.H.'s shoes and phone

appear instead to have facilitated the escape of Appellant and his co-defendants. See

State v. Randle, 3d Dist. Marion Nos. 9-17-08 & 9-17-09, 2018-Ohio-207, ¶ 16-17; State

v. Smith, 11th Dist. No. 2018-T-0061, 2019-Ohio-1952 ¶ 27.

       {¶ 22} Kidnapping and aggravated robbery under the facts of this case are not

allied offenses. The trial court did not therefore err in failing to merge the charges.

       {¶ 23} The judgment of the Coshocton County Court of Common Pleas is affirmed.




By Wise, Earle, J.

Baldwin, P.J. and

Gwin, J. concur.




EEW/rw